Title: From John Adams to Wilhem & Jan Willink, 2 December 1788
From: Adams, John
To: Willink, Wilhem & Jan (business)


          
            Gentlemen.
            Braintree near Boston Decr: 2. 1788.
          
          I have received your friendly Letter and am much obliged to you for your kind remembrance and felicitations. I also thank you for the Trouble you have taken in sending my Books to the gentlemen of whom I gave you a List. But I wish to be informed whether you sent the three Volumes or only the first. I directed Mr: Dilly, Bookseller in the Poultry, London to send fifty Copies of each of the three volumes. if he has not done it, there is some great mistake for I paid him for fifty Copies of each to be sent to Amsterdam. If you have received them I wish you to send a Copy of each to Mr: Dumas at the Hague, one compleat set also to Mr Nicholas Van Staphorst, another to his brother and Copartner, & another to Mr: Hobart who writes in their Compting House.
          I am not without anxiety for the future Fortune of your republic, in the dangerous Combinations, Coalitions and Tergiversations of the cabinets of Europe. My own Country too as much as she wants Repose, and as interested as she is to be impartial, will not find it easy to do Justice, and give Satisfaction to all Parties. The Prospect we have of a new Government more provident and consistent than the former, is agreeable. The elections are falling on wise Men, and if our Friends will have Patience, with us, we shall not disappoint their just expectations; nor shall we do injustice to our Enemies.
          Although all publick relations have ceased between us, I wish for the Pleasure of your private Correspondence, and if there is any thing in which I can be useful to you in this Country I pray you to mention it. My dear Mrs: Adams is at New York, with Col. Smith and his Lady: but I can take upon me to assure you of her best

Respects to your good Ladies and yourselves. With great Esteem & Affection I have the Honor to be &c—
        